Citation Nr: 1142476	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Propriety of the reduction in the rating for coronary artery disease from a 60 percent disability evaluation to a 10 percent disability evaluation, effective July 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to November 1977, from December 1978 to December 1982 and from September 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a local RO hearing in June 2008.  He testified before the undersigned at an April 2010 video conference hearing.  


FINDINGS OF FACT

1.  A March 2003 rating decision granted service connection for coronary artery disease and assigned it a 60 percent rating effective from June 3, 2002. 

2.  A September 2003 decision proposed reducing the Veteran's rating for his coronary artery disease from 60 percent disabling to 10 percent disabling.  In a letter dated in September 2003, the RO notified the Veteran of the reason for this proposal. 

3.  An April 2004 rating decision thereafter implemented the proposed reduction and assigned July 1, 2004, as the effective date for the 10 percent rating for the Veteran's coronary artery disease.  In a letter dated in April 2004, the RO notified the Veteran of the above decision. 

4.  The record shows that the 60 percent rating for the Veteran's coronary artery disease had been in effect for less than 5 years. 

5.  The preponderance of the competent and credible evidence shows that at the time of the April 2004 rating reduction the Veteran's coronary artery disease had improved and did not meet the criteria for more than a 10 percent disability evaluation. 


CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for coronary artery disease are not met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

Under 38 U.S.C.A. § 5102  VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) , VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A . 

In Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a) . 

Initially, the Board notes that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein. 

However, even if the VCAA did apply to the current appeal, the Board finds that it has been satisfied because there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

Next, the Board finds that the letter dated in September 2003 provided the Veteran with notice that fulfills both the regulatory notice requirements for a rating reduction found at 38 C.F.R. § 3.105 and the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the letter as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including, in full compliance with the Board's June 2010 remand instructions, the Veteran's Social Security records.  See 38 U.S.C.A. § 5103A(b) ; Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97  (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47   (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The record also shows that the Veteran was afforded a VA examination in June 2003, prior to the proposed rating reduction, that is adequate to adjudicate the claim because after a review of the record on appeal and conducting an examination of the claimant the examiner provided a medical opinion as to the severity of the Veteran's disability that allowed VA to rate his disability under all potentially relevant rating criteria.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.105 ; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A or 38 C.F.R. § 3.159 .  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993). 

Analysis

In March 2003, the RO granted service connection for coronary artery disease and assigned a 60 percent evaluation effective from June 3, 2002.  In September 2003, the RO proposed to reduce the disability evaluation assigned for the coronary artery disease from 60 percent to 10 percent.  The Veteran was informed of this proposed reduction via correspondence dated the same month.  In April 2004, the RO reduced the disability evaluation assigned for the Veteran's service-connected coronary artery disease from 60 percent to 10 percent effective July 1, 2004.  The Veteran is appealing the reduction. 

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the Veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  Id.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  Id.  

In the present case, the RO informed the Veteran of the proposed reduction via correspondence dated in September 2003.  The letter fully detailed the proposal to reduce the Veteran's disability evaluation and apprised him that he had 60 days to submit additional evidence to show that the proposed reduction should not be taken.  On April 16, 2004, the RO promulgated a rating action which reduced the 60 percent evaluation assigned for the coronary artery disease to 10 percent, effective July 1, 2004.  In a letter dated in April 2004, the RO notified the Veteran of the above decision. 

Based on the foregoing, the Board concludes that the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the reduction ordered in the April 2004 rating decision is not deemed improper on the basis of deficient notice. 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 ; See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown , 5 Vet. App. 413, 417-18 (1995). 

In the current case, service connection was granted for coronary artery disease in March 2003 and a 60 percent evaluation was assigned effective June 3, 2002.  In September 2003, it was proposed that the evaluation for coronary artery disease be reduced.  In April 2004, the evaluation for the service-connected coronary artery disease was reduced to a 10 percent level, effective from July 1, 2004.  The Board finds the Veteran's 60 percent evaluation for coronary artery disease has not been in effect for five years or more and, therefore, finds that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable. 

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years as is the current case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown , 5 Vet. App. at 420-421   (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c) . 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction. 

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id;  See also 38 C.F.R. §§ 4.2 , 4.10 (2010).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown v. Brown , 5 Vet. App. at 421  . 

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55   (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505   (2007). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The pertinent evidence considered by the RO in March 2003 in granting service connection and assigning a 60 percent evaluation, effective from June 3, 2002 for coronary artery disease, is contained in a private clinical record dated in June 2002.  This private clinical record revealed that a cathertization was performed which was interpreted as revealing coronary artery disease with decreased left ventricular function with an ejection fraction of 45 percent.  

The evidentiary basis for the April 2004 RO rating decision proposing to reduce of the disability assigned for coronary artery disease from 60 percent to 10 percent consists of VA and private clinical records and a report of a June 2003 VA examination.  

The examiner who conducted the June 2003 VA examination noted the Veteran sought treatment in an emergency room six months prior for chest pain.  He was hospitalized for several days and had cardiac cathertization.  No surgery was recommended and no further procedures were conducted.  The Veteran was not given any new cardiac medication at the time of treatment but was told to continue his medication for hypertension.  He was never given any sublingual nitroglycerin.  Since the discharge, the Veteran did not have any chest pain but continued to have shortness of breath, dizziness and fatigue.  An EKG was interpreted as revealing sinus bradycardia and a chest X-ray was interpreted as being abnormal and showed a possible neck mass.  The pertinent diagnosis was that there was no evidence of coronary artery disease in the Veteran.  The examiner found that the symptoms of shortness of breath, dizziness and fatigue could have been due to the possible left neck mass.  The Board finds this evidence to be more probative of whether the Veteran has coronary artery disease over the June 2002 private clinical record.  The examiner specifically reviewed all the medical evidence of record in attempting to determine if the Veteran has coronary artery disease.  The June 2002 private clinical record is apparently based solely on the results of a left ventriculogram, the results of which have not thereafter been reproduced.  

Other than the June 2002 record, the clinical records do not document complaints of, diagnosis of or treatment for coronary artery disease other than via a history as reported by the Veteran.  The failure of this evidence to document treatment for the claimed coronary artery disease leads the Board to believe that the symptomatology associated with the coronary artery disease was not significant.  If, in fact, the symptomatology was determined to be significant, this would have been set out in the clinical records.  

The Board finds the preponderance of the competent evidence of record demonstrates that the coronary artery disease noted in June 2002 is not supported by the other medical evidence of record including subsequent ejection fraction testing.  The Board interprets this fact pattern to demonstrate that the service-connected coronary artery disease had either improved or (more likely) been misdiagnosed.  Other than the single clinical record, there is no competent evidence of record which indicates, in any way, that the symptomatology associated with the service-connected coronary artery disease is manifested by an ejection fraction of 50% or less.  

There is no competent evidence of record during the pertinent time period or thereafter documenting that the service-connected coronary artery disease is productive of the criteria for a 30 percent rating such as dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 5 METs but not greater than 7 METs, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  There is no competent evidence of record documenting that the service-connected coronary artery disease is productive the criteria for a 60 percent rating such as more than one episode of acute congestive heart failure in the past year, or dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, it has never been shown that it results in the manifestations contemplated for a 100 percent rating, such as chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

While the Veteran is competent to report on the presence of dyspnea, fatigue, angina, dizziness or syncope, he is not competent report on any of the other symptomatology or to provide quantification of the amount of METS that is required to produce the enumerated symptomatology as these are complex medical questions and not easily observable symptoms.  

The Board notes that a June 2002 private clinical record includes the annotation that the Veteran denied having syncope.  

The Board's finds that post-reduction medical evidence further supports the Board's determination that the Veteran's cardiac condition had actually improved and/or was never as disabling as set out by the testing conducted in June 2002.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  The report of a June 2008 VA examination was interpreted as revealing minimal coronary artery disease (based on the cardiac cathertization in 2002).  It was specifically noted that a stress test and perfusion scan was normal.  The Veteran was able to attain 10 METS and the left ventricular ejection fraction was 71 percent.  

The Board has not overlooked the claims by the Veteran and his representative that the claimant's coronary artery disease should remain rated at 60 percent disabling.  In this regard, while the Veteran is credible to report on what he sees and feels, the Board finds more competent the opinion by the medical expert at the time of the June 2003 VA examination regarding whether the Veteran actually had coronary artery disease.  Furthermore, as set out above, the Veteran is not competent provide evidence regarding METS, ejection fractions or pathology of the heart  See Black v. Brown, 10 Vet. App. 297  , 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Thus, based on the examination findings and the clinical records, present at the time of the September 2003 rating decision that proposed the reduction on appeal here and thereafter, the reduction from 60 percent to 10 percent for the disability rating for coronary artery disease is consistent with the level of impairment as reflected by the competent evidence at that time and thereafter.  

The findings from this examination warranted a reduction in rating as proposed in the September 2003 rating decision, and as implemented in the April 2004 rating decision, to reduce the rating for the Veteran's coronary artery disease from 60 percent to 10 percent, effective July 1, 2004.  See 38 C.F.R. § 3.344(c) . 

In summary, the Board concludes that the reduction in disability rating from 60 percent to 10 percent for the service-connected coronary artery disease, effective July 1, 2004, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on July 1, 2004 came after the 60-day period following notice to the Veteran of the rating action proposing the reduction. 

In light of the Veteran's contentions, the Board has considered restoring the 60 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1)  (2010). 

In this regard, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the Board finds that the evidence in this case does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The rating criteria reasonable describe the disability attributable to the service-connected coronary artery disease. 

As to the second prong of Thun, the Board finds that there has been no convincing evidence presented by the Veteran that his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  The Veteran testified that he was last fully employed in 1995 but retired due to disability other than coronary artery disease.  The record is devoid of any evidence that the Veteran was hospitalized for treatment for coronary artery disease during the pertinent time period.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Also see Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Restoration of a 60 percent rating for coronary artery disease is not warranted.  The appeal is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


